Case 3:19-cr-00001-TJC-PDB Document 44 Filed 08/20/19 Page 1 of 2 PageID 320



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                               Case No. 3:19-cr-1-J-32PDB

   JOHN R. NETTLETON



                                     ORDER

         This Case is before the Court on Defendant John Nettleton’s six pre-trial

   motions (Docs. 31, 32, 33, 34, 35, 36) and the Government’s consolidated

   response thereto (Doc. 43). A hearing on these motions is scheduled for

   September 18, 2019, (Doc. 27), and this Order is to ensure the parties and the

   Court have the same expectations for that hearing.

         Upon review of Defendant’s motions and the Government’s response,

   neither party has requested an evidentiary hearing, and the Court does not

   believe one is necessary at this juncture. Thus, the parties should be prepared

   to argue the pending motions and to discuss the status of the case, but the

   hearing will be non-evidentiary. If, based on the argument made at the hearing,

   the Court determines an evidentiary hearing is necessary, the Court will

   schedule one. See United States v. Davidson, 768 F.2d 1266, 1270 (11th Cir.

   1985) (holding that a defendant has a constitutional right to an evidentiary

   hearing if he proffers “facts contrary to or in addition to those alleged by the
Case 3:19-cr-00001-TJC-PDB Document 44 Filed 08/20/19 Page 2 of 2 PageID 321



   [Government]    which,   if   proven,   would   indicate   the   confession     was

   involuntary.”). The September 18, 2019 hearing will occur as scheduled. (Doc.

   27).

          DONE AND ORDERED in Jacksonville, Florida this 20th day of

   August, 2019.




                                                    TIMOTHY J. CORRIGAN
                                                    United States District Judge

   jb
   Copies:

   Counsel of Record
   U.S. Probation
   U.S. Pretrial Services
   U.S. Marshals Service
   Defendant




                                           2
